            Case 6:18-bk-06515-LVV         Doc 102     Filed 02/20/21    Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

IN RE:                                                          CASE NO.: 6-18-bk-6515-LVV
                                                                CHAPTER 13
KATHY LEE DUERSON-LOVE
       DEBTOR         /


              AMENDED RESPONSE TO MOTION TO DISMISS
    FOR DEBTOR’S FAILURE TO MAINTAIN TIMELY PLAN PAYMENTS (#100)

      COMES NOW the Debtor, KATHY LEE DUERSON-LOVE, by and through the

undersigned attorney and files this response to the Motion to Dismiss for Debtor’s Failure to

Maintain Timely Plan Payments (Doc #100) and would show:

       1.      The Debtor was in the hospital.

       2.      The Debtor states that she should be able to bring payments current with a payment

               on February 26, 2021.

       3.      Attorney requests the Court to allow additional time for the payment to post.

   WHEREFORE, Debtor prays this Honorable Court will deny the Trustee’s Motion to Dismiss

and grant any further relief the court deems appropriate.

                                             Respectfully submitted,

                                             Samuel R Pennington
                                             Pennington Law Firm, P.A.
                                             303 N. Texas Ave.
                                             Tavares, FL 32778
                                             352-508-8277
                                             Fax: 352-508-5796
                                             Email: info@penningtonlawfirmpa.com

    I HEREBY CERTIFY that a true and correct copy of the foregoing Response has been
furnished to Laurie K. Weatherford, Chapter 13 Trustee, via electronic transmission on this 20th
day of February 2021.

                                             /s/Samuel R Pennington
                                             Samuel R. Pennington
                                             Pennington Law Firm, P.A.
